TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00021-CV


                                      E. A. A., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-18-003766, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on January 16,

2020.   By request to this Court dated January 21, 2020, Rachelle Primeaux requested an

extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Rachelle Primeaux is hereby

ordered to file the reporter’s record in this case on or before January 27, 2020. If the record is

not filed by that date, Primeaux may be required to show cause why she should not be held in

contempt of court.
              It is ordered on January 23, 2020.



Before Chief Justice Rose, Justices Baker and Triana